Citation Nr: 0105124	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
pilonidal and sebaceous cysts.

2.  Entitlement to an evaluation in excess of 10 percent for 
pruritic dermatitis, also characterized as tinea versicolor.  

3.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain with degenerative disc disease of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted entitlement to service 
connection for pruritic dermatitis, evaluated as 10 percent 
disabling, and for residuals of pilonidal and sebaceous 
cysts, evaluated as noncompensable.  This matter is also 
before the Board on appeal of a December 1999 rating 
decision, which granted entitlement to service connection for 
mechanical low back pain with degenerative disc disease of 
the lumbar spine, evaluated as 10 percent disabling.  



REMAND

In regard to the veteran's claim of entitlement to a 
compensable evaluation for residuals of pilonidal and 
sebaceous cysts, the record reflects that the veteran was 
treated at a VA medical facility in February 2000.  The 
treatment record reflects that the veteran was scheduled for 
minor surgery in March for excision of a pilonidal cyst.  
Subsequent VA treatment records are not of record.

In a February 2000 substantive appeal as to the issues of 
pilonidal and sebaceous cysts and pruritic dermatitis, the 
veteran indicated that he did not believe that all medical 
evidence had been received from a VA medical center.  
Additionally, the veteran was last afforded a VA examination 
of his skin disorders in November 1999.

In regard to the claim of entitlement to an evaluation in 
excess of 10 percent for mechanical low back pain with 
degenerative disc disease of the lumbar spine, a November 
1999 VA examination noted range of motion of the lumbar spine 
as within normal limits.  A private magnetic resonance 
imaging report of the lumbar spine dated in January 2000 
reflects an impression of degenerative disc disease, 
L4-5 and L5-S1, greater at L4-5 without lateralizing nerve 
root compromise.  Additionally, an April 2000 statement from 
a private chiropractor states that the veteran had been 
treated for complaints of back pain and radiation.  It was 
also noted that loss of motion during extension and lateral 
flexion had been noted several times with associated pain.  

In light of the aforementioned developments in the record, 
the Board is of the opinion that additional development of 
the record is needed in order to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated the veteran for his 
cysts, skin disorder, and back disability 
since November 1999.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his mechanical 
low back pain with degenerative disc 
disease of the lumbar spine to determine 
the current nature and severity of his 
condition.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  
All necessary tests and/or studies should 
be performed and all findings must be 
reported in detail.  The examiner is 
requested to identify all subjective and 
objective manifestations of the veteran's 
mechanical low back pain with 
degenerative disc disease of the lumbar 
spine.  The examiner is requested to 
express an opinion as to which of the 
following criteria best describes the 
veteran's service-connected mechanical 
low back pain with degenerative disc 
disease of the lumbar spine:

(a) mild;

(b) moderate with recurring attacks;

(c) severe intervertebral disc syndrome 
with recurring attacks and 
intermittent relief; 

(d) pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc with little 
intermittent relief;

(e) slight limitation of motion of the 
lumbar spine;

(f) moderate limitation of motion of the 
lumbar spine; or,

(g) severe limitation of motion of the 
lumbar spine.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire record and to 
provide an opinion as to the level which 
most closely reflects the veteran's 
overall symptomatology and level of 
disability due to his service-connected 
mechanical low back pain with 
degenerative disc disease of the lumbar 
spine.

3.  The veteran should be afforded a VA 
specialist examination of his service-
connected pilonidal and sebaceous cysts 
and pruritic dermatitis, also 
characterized as tinea versicolor, to 
determine the current nature and severity 
of these conditions.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests and/or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify all 
subjective and objective manifestations 
of the veteran's pilonidal and sebaceous 
cysts and pruritic dermatitis.  The 
examiner is requested to express an 
opinion as to which of the following 
criteria best describes the current 
nature and severity of the veteran's 
pilonidal and sebaceous cysts and 
pruritic dermatitis, also characterized 
as tinea versicolor:

(a) with slight, if any, exfoliation, 
exudation or itching, if on a 
nonexposed surface or small area;

(b) with exfoliation, exudation or 
itching if involving an exposed 
surface or extensive area;

(c) with exudation or itching constant, 
extensive lesions, or marked 
disfigurement; or 

(d) with ulceration or extensive 
exfoliation or crusting and systemic 
or nervous manifestations, or 
exceptionally repugnant.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire record and to 
provide an opinion as to the level which 
most closely reflects the veteran's 
overall symptomatology and level of 
disability due to his service-connected 
pilonidal and sebaceous cysts and due to 
pruritic dermatitis, also characterized 
as tinea versicolor.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for mechanical low 
back pain with degenerative disc disease 
of the lumbar spine, entitlement to a 
compensable evaluation for residuals of 
pilonidal and sebaceous cysts; and 
entitlement to an evaluation in excess of 
10 percent for pruritic dermatitis, also 
characterized as tinea versicolor.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



